IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 14, 2008
                                     No. 07-10167
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

v.

BRYAN WAYNE CASON,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 3:06-CR-25-1




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


       Bryan Cason appeals his conviction by a jury of conspiracy to commit fraud
in connection with the production of false identification documents and the pos-


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-10167

session of stolen mail, fraud and related activity in connection with unlawful
production of false identification documents, possession of stolen mail, and tam-
pering with a witness. He argues that the district court erred when it increased
his offense level by two levels under U.S.S.G. § 3B1.1(c) for his role in the
offense.
      A defendant qualifies for an adjustment under § 3B1.1(c) if he was the or-
ganizer, leader, manager, or supervisor of at least one other participant. United
States v. Lewis, 476 F.3d 369, 390 (5th Cir.), cert. denied, 127 S. Ct. 2893 (2007);
§ 3B1.1 (comment. n.2.). Factors that the district court considers include the
exercise of decisionmaking authority, the nature of participation in the commis-
sion of the offense, the degree of participation in planning or organizing the of-
fense, the nature and scope of the illegal activity, and the degree of control and
authority exercised over others. § 3B1.1 (comment. n.4).
      Testimony established that without Cason’s computer and expertise, nei-
ther Hunsuckle nor Julian could have committed fraud. Hunsuckle’s testimony
established that Cason directed her as a secretary when he advised her as to
what mail to keep, what mail to throw out, and what to record. Cason mischar-
acterizes Hunsuckle’s testimony that she did not “like” to write checks over a
certain amount as testimony that she maintained decisionmaking authority.
      Moreover, Cason’s emphasis on testimony that he recruited Hunsuckle and
that she profited the most from the venture is unavailing. In light of the record
as a whole, the finding that Cason functioned as a leader or organizer of the
fraud is plausible and is not clear error. See United States v. Gonzales, 436 F.3d
560, 584 (5th Cir.), cert. denied, 126 S. Ct. 2045, and cert. denied, 126 S. Ct.
2362, and cert. denied, 126 S. Ct. 2363, and cert. denied, 127 S. Ct. 157
(2006);United States v. Turner, 319 F.3d 716, 725 (5th Cir. 2003); United States
v. Parker, 133 F.3d 322, 330 (5th Cir. 1998).
      AFFIRMED.



                                         2